DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


 The Rejection under 35 USC 103(e) with respect to claims 1-2, 4-8, and 10-14, is withdrawn based on Examiner’s Amendment.

Examiner’s Amendment


             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.           Authorization for this examiner’s amendment was given by an email message that was sent by Michael K. Ofori, Reg. No. 80,513 on May 24, 2022.  The applicant representative, Michael K. Ofori agreed to the following changes without prejudice. 
           The amendment as the following: 

   1. (Currently Amended) A video call mediation method for a server mediating a video call session between a plurality of terminals, the method comprising:
establishing, at a server, one video call session between the plurality of terminals wherein the plurality of terminals includes one host terminal and at least one guest terminal;
receiving, using the server, a plurality of videos of varying qualities obtained from each of the plurality of terminals;
analyzing, using the server, characteristics of each of the plurality of terminals and network characteristics; 
wherein the characteristics of a particular terminal includes at least one of: a connection duration of the particular terminal to the video call session and a popularity corresponding to a user of the particular terminal; [[and]]
in response to a result of the analysis by the server to each of the plurality of terminals during the video call session, 
wherein the quality of each video to be transmitted is determined independently for each of the plurality of terminals; and
transmitting, by the server to each of the plurality of terminals, the videos to be transmitted, wherein videos to be transmitted to a first terminal are transmitted at a determined quality for the first terminal and videos to be transmitted to a second terminal are transmitted at a determined quality for the second terminal


2. (Currently Amended) The video call mediation method of claim 1, wherein, in determining respective qualities of videos, the first and second terminals are s other than the host terminal

3. (Cancelled) 

4. (Currently Amended) The video call mediation method of claim 1, wherein, in determining respective qualities of videos to be transmitted, when a bandwidth of [[the]]a network in which the video call session is provided is less than a value corresponding to a number of terminals connected to the video call session, the quality of [[the]]a video to be transmitted is determined by the server based on at least one of the popularity corresponding to a user of the particular terminal and the connection duration of a video call.

5. (Currently Amended) The video call mediation method of claim 1, 
wherein, in determining respective qualities of videos, the determined qualities of one or more videos is predetermined by the server.


7. (Currently Amended) A server for a video call mediation comprising at least one processor which is configured to:
receive a video call mediation request from a plurality of terminals;
select at least two terminals from the plurality of terminals that transmitted the mediation request, wherein the selected terminals include one host terminal and at least one guest terminal;
establish one video call session between the selected terminals;
receive a plurality of videos of varying qualities obtained from each of the selected terminals;
analyze characteristics of each of the plurality of terminals and network characteristics;
wherein the characteristics of a particular terminal includes at least one of: a connection duration of the particular terminal to the video call session and a popularity corresponding to a user of the particular terminal; [[and]]
in response to a result of the analysisduring the one video call session,
wherein the quality of each video to be transmitted is determined independently for each of the plurality of terminals; and
transmit, by the server to each of the plurality of terminals, the videos to be transmitted, wherein videos to be transmitted to a first terminal are transmitted at a determined quality for the first terminal and videos to be transmitted to a second terminal are transmitted at a determined quality for the second terminal


8. (Currently Amended) The server of claim 7, wherein the first and second terminals ares other than the host terminal.

9. (Cancelled) 

10. (Currently Amended) The server of claim 7, wherein, when a bandwidth of [[the]]a network in which the video call session is provided is less than a value corresponding to a number of terminals connected to the video call session, and
wherein the processor is further configured to determine the quality of the video based on at least one of the popularity corresponding to a user of the particular terminal and the connection duration of a video call.

11. (Currently Amended) The server of claim 7, wherein the processor is further configured to:
predetermine quality for one or more videos to be transmitted before the processor determines the quality  remaining videos to be transmitted


12. (Currently Amended) A plurality of terminals for a video call mediation comprising: 
at least one counterpart terminals, 
wherein each of the at least one counterpart terminals is a guest terminal comprising a processor, the processor configured to transmit a video corresponding to each camera on each of the at least one counterpart terminals to a server, and
a host terminal comprising a
transmit a video call mediation request to [[a]]the server;
establish one video call session with the at least one counterpart terminals through the server; [[and]]    
transmit a video corresponding to each camera on the host terminal to the server, 
receive, through the server, a plurality of videos of varying qualities obtained from each of the at least one counterpart terminals;[[,]]
analyze, using the server, characteristics of each of the plurality of terminals and network characteristics;
wherein the characteristics of a particular terminal includes at least one of: a connection duration of the particular terminal to the video call session and a popularity corresponding to a user of the particular terminal;
in response to a result of the analysis, determine plurality of videos; and
transmit, by the server to each of the plurality of terminals, the videos to be transmitted, wherein videos to be transmitted to a first terminal are transmitted at a determined quality for the first terminal and videos to be transmitted to a second terminal are transmitted at a determined quality for the second terminal.


14. (Currently Amended) The video call mediation method of claim 5, wherein the guest terminal includes a first guest terminal and a second guest terminal,
wherein the quality is determined for each video to be transmitted by the server to 
wherein the video obtained from the host terminal and the videos obtained from the first and second guest terminals are used to determine quality of the videos to be transmitted to the host terminal and the first and second guest terminals

15. (Canceled) 

Allowable Subject Matter


Claims 1-2, 4-8, and 10-14 and allowed


             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on Monday-Friday from 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/AMAL S ZENATI/Primary Examiner, Art Unit 2651